DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 62-66, and new claims 73 and 74 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 62 has been amended to be drawn to the embodiment of Figs. 14A-14C.  All claims as originally filed were drawn to embodiments with two projections, such details as were in the original claims are not found in Figs. 14A-14C. Further, claim 73 is drawn to a stop including a pinion, this embodiment is not encompassed by the original claims which were drawn to two projections and details regarding that particular functionality.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 62-66, 73, and 74 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-50, 53-56, and 69-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At the outset the Examiner notes the claims as originally filed required two projections.  When referencing the amendments to claim 48 in the remarks, Applicant refers to Figs. 9A-9D and 16A-16E.  Both sets of Figures appear to have a moveable stop.  Of these only Figs. 9A-9D appear to have two projections, however, the stop of Figs. 9A-9D does not appear to function as recited in the claims as the stop in Figs. 9A-9D must be removed prior to priming.  Figs. 16A-16E appear to recite a stop which remains in place until after priming, however, this embodiment does not appear to have two projections.  Further, claim 54 recites a step of rotating the plunger rod which does not occur during the use in Figs. 16A-16E and claims 55-56 recite two projections which again do not appear in Figs. 16A-16E.  Features from the different embodiments seem to be mixed within the claims, however, these are not usable together.  As only the embodiment of Figs. 9A-9D appears to be supported by original presentation instead of withdrawing the claims the Examiner is going to interpret claim 48 such that the stop is configured to prevent distal movement of the plunger rod before the plunger rod moves a priming distance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 67 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Guthart (US 2017/0281872 A1).
With regard to claims 67 and 68, Guthart teaches a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (Fig. 1 member 1); a plunger rod extending into an interior of the barrel through an opening at the proximal end of the barrel and along a central longitudinal axis of the drug delivery device (Fig. 1 member 11), the plunger rod including a depressor, a stopper, and a plunger, wherein the stopper is positioned between the depressor and the plunger, and on an end of the plunger rod opposite of the plunger (Fig. 8 depressor 18, stopper 10, plunger 12); a stop movable between a first configuration and a second configuration, wherein the stop is configured to prevent distal movement of the plunger rod after the plunger rod moves a priming distance while the stop is in the first configuration, and is configured to allow the plunger rod to move further distally through the barrel after being transitioned from the first configuration to the second configuration (Fig. 8 stop 14, [0017], first movement can be considered as a priming distance); and a flange at or adjacent to the proximal end of the barrel, the flange including a body and a hole that receives the plunger rod (Fig. 1 flange at 2 with hole 6), wherein the stopper cannot extend through the hole in any configuration, such that the stopper abuts against the body when the plunger rod is received through the flange (Fig. 4, [0015]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-50, 53-56, and 69-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrick (US 5,833,669) in view of Sharp (US 2008/0065027 A1).
With regard to claims 48-50, 69, and 72, Wyrick teaches a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (exemplary Fig. 2 member 92, Col. 11 lines 18-20); a plunger rod extending into an interior of the barrel through an opening at the proximal end of the barrel and along a central longitudinal axis of the drug delivery device (Fig. 12 member 270), the plunger rod including a depressor (Fig. 12 member 292) and a plunger (exemplary Fig. 2 member 14, Col. 10 lines 25-27), and a flange contacting the proximal end of the barrel, the flange including a body and a hole that receives the plunger rod (Fig. 13 member 300, Col. 11 lines 18-20, opening 304).  Wyrick does not disclose a stop member which engages and disengages with the plunger rod member to prevent movement before the plunger rod moves a priming distance and then allows the plunger rod to move distally through the barrel.  However, Sharp discloses a stop which engages with projections on a plunger to retain the plunger in place prior to use (Figs. 10 and 11 stop 70, [0048], [0049]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stop in Wyrick as in Sharp as Sharp teaches this is beneficial for preventing delivery prior to desired use.  As 
With regard to claim 53, see Fig. 1 member 92, Col. 1 line 60.
With regard to claim 54, Wyrick and Sharp teach a method of preparing the drug delivery device of claim 48 (see rejection to claims 48 above) for delivering a dose of a drug substance, the method comprising: advancing the plunger rod distally into the barrel (Wyrick Col. 11 lines 18-31); and rotating the plunger rod about the central longitudinal axis by 90 degrees, relative to the flange (Wyrick Col. 11 lines 32-51).
With regard to claims 55, member 282 can be considered as two projections when considering either portion along the Y axis on either side of 270 (Fig. 12).  
With regard to claim 56, see Fig. 13 member 300, Col. 11 lines 18-20, opening 304.
With regard to claims 70 and 71, see the opening between legs 72 of Sharp and projection 282 of Wyrick, as combined the projection necessarily abuts the stop in order to hold the plunger in place.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koenig et al. (US 6,945,962 B2) which discloses a stop which prevents further distal .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783